15‐1307 
      Griffin v. Sirva Inc. 
       
 1                             UNITED STATES COURT OF APPEALS 
 2                                 FOR THE SECOND CIRCUIT 
 3                                   ____________________ 
 4                                                                                           
 5                                     August Term, 2015 
 6     
 7        (Argued: January 8, 2016                            Decided: May 31, 2017) 
 8     
 9                                    Docket No. 15‐1307 
10                                              
11                                   ____________________ 
12     
13    TRATHONY GRIFFIN and MICHAEL 
14    GODWIN,                                                    
15          
16                         Plaintiffs‐Appellants,                                   
17                
18                    v. 
19     
20    SIRVA INC. and ALLIED VAN LINES, INC., 
21     
22                         Defendants‐Appellees. 
23     
24                              ____________________ 
25     

26    Before: POOLER, HALL, and CARNEY, Circuit Judges. 

27           Appeal from the United States District Court for the Eastern District of 

28    New York (Brodie, J.) granting summary judgment in favor of defendants‐

29    appellees Sirva, Inc. and Allied Van Lines, Inc. and denying plaintiffs‐appellants 
 1    Trathony Griffin and Michael Godwin’s motion for partial summary judgment. 

 2    Griffin and Godwin’s direct employer, Astro Moving and Storage Co. (“Astro”), 

 3    which is not a party to this appeal, terminated Griffin and Godwin after 

 4    discovering their past criminal convictions through a background check. Because 

 5    Astro had signed a contract under which Allied prohibited any individuals 

 6    convicted of certain crimes from working on Allied jobs, Griffin and Godwin 

 7    allege that Allied and Sirva, Inc., as Allied’s parent, can be held liable under the 

 8    New York State Human Rights Law (“NYSHRL”), N.Y. Exec. Law § 290 et seq., 

 9    for employment discrimination on the basis of their criminal convictions. In its 

10    ruling on the parties’ cross‐motions for summary judgment, the district court 

11    held that Allied and Sirva were not Griffin and Godwin’s “direct employer[s],” 

12    and therefore that Allied and Sirva could not be liable for “deny[ing] 

13    employment” on the basis of a criminal conviction. Griffin v. Sirva, Inc., No. 11‐

14    CV‐1844, 2014 WL 2434196, at *11 (E.D.N.Y. May 29, 2014) (discussing N.Y. Exec. 

15    Law § 296(15)). The New York Court of Appeals, upon receiving this Court’s 

16    three certified questions in the instant case, has provided guidance on the 


                                                2 

       
 1    application of Sections 296(15) and 296(6) of the New York State Human Rights 

 2    Law. Based on that guidance, we vacate the district court’s grant of summary 

 3    judgment and remand the case for proceedings consistent with the opinion of the 

 4    New York Court of Appeals.  

 5           Vacated and Remanded. 

 6                                 ____________________ 
 7                                                
 8                             STUART LICHTEN, Lichten & Bright, P.C., New York, 
 9                             NY, for Plaintiffs‐Appellants.  
10     
11                             GEORGE W. WRIGHT, George W. Wright & 
12                             Associates, LLC, New York, NY, for Defendants‐
13                             Appellees. 
14                              
15    PER CURIAM: 

16           This appeal presents the question of who may be held liable under Section 

17    296(15) of the New York State Human Rights Law (“NYSHRL”), which prohibits 

18    the denial of employment on the basis of a criminal conviction, and who may be 

19    held liable under Section 296(6) of the NYSHRL, which imposes liability for the 

20    aiding and abetting of a violation of Section 296(15). See N.Y. Exec. Law 

21    § 296(6), (15). 

                                               3 

       
 1          Plaintiffs‐appellants Trathony Griffin and Michael Godwin (collectively, 

 2    “Plaintiffs”) are two former employees of Astro Moving and Storage Co. 

 3    (“Astro”), which provides certain moving and storage services under contract to 

 4    defendant‐appellee Allied Van Lines, Inc. (“Allied”). Griffin and Godwin’s direct 

 5    employer, Astro, which is not a party to this appeal, terminated Griffin and 

 6    Godwin after discovering their past criminal convictions through a background 

 7    check. Because Astro had signed a contract under which Allied prohibited any 

 8    individuals convicted of certain crimes from working on Allied jobs, Griffin and 

 9    Godwin allege that Allied and defendant‐appellee Sirva, Inc., as Allied’s parent 

10    company, can be held liable under the NYSHRL, N.Y. Exec. Law § 290 et seq., for 

11    employment discrimination on the basis of their criminal convictions. 

12          The United States District Court for the Eastern District of New York 

13    (Brodie, J.) denied Plaintiffs’ motion for partial summary judgment and granted 

14    Sirva and Allied’s motion for summary judgment. The district court determined 

15    that Section 296(15) applied only to the aggrieved party’s “employer.” See Griffin 

16    v. Sirva, Inc., No. 11‐CV‐1844, 2014 WL 2434196, at *11 (E.D.N.Y. May 29, 2014). 


                                               4 

       
 1    The district court examined a variety of cases discussing how an entity is 

 2    determined to be an individual’s “employer.” See id. at *11–*13. Because Griffin 

 3    and Godwin were not employed by either Allied or Sirva, the district court 

 4    determined that Allied and Sirva could not be held liable under the NYSHRL for 

 5    Astro’s termination of Griffin and Godwin. Id. at *14.  

 6          On August 30, 2016, this Court entered an order certifying three questions 

 7    to the New York Court of Appeals: 

 8          First,  does  Section  296(15)  limit  liability  for  unlawful  denial  of 
 9          employment  only  to  the  aggrieved  party’s  “employer”?  Second,  if 
10          Section 296(15) is limited in that way, how should courts determine 
11          whether  an  entity  is  the  aggrieved  party’s  “employer”  for  the 
12          purposes  of  a  claim  under  Section  296(15)?  Third,  does  the  “aiding 
13          and  abetting”  liability  provision  of  the  NYSHRL,  Section 296(6), 
14          apply  to  Section  296(15)  such  that  a  non‐employer  may  be  liable 
15          under  Section  296(15)  as  an  aider  and  abettor  of  an  employer’s 
16          unlawful denial of employment? 

17    Griffin v. Sirva Inc., 835 F.3d 283, 285 (2d Cir. 2016). 

18          On May 4, 2017, the New York Court of Appeals issued its decision in 

19    response to this Court’s certified questions. Griffin v. Sirva, Inc., ‐‐‐ N.E.3d ‐‐‐‐, 

20    No. 35, 2017 WL 1712423 (N.Y. May 4, 2017). The New York Court of Appeals 

21    answered the first certified question in the affirmative, as the district court had, 
                                                  5 

       
 1    holding that liability under Section 296(15) is limited to an aggrieved party’s 

 2    employer. Id., slip op. at 4; see Griffin, 2014 WL 2434196, at *10–*11.  

 3          With respect to the second certified question, the New York Court of 

 4    Appeals reformulated the question posed as: “if Section 296(15) is limited to an 

 5    employer, how should courts determine whether an entity is the aggrieved 

 6    party’s ‘employer’ for the purposes of a claim under Section 296(15)?” Griffin, ‐‐‐ 

 7    N.E.3d ‐‐‐‐, slip op. at 10 (brackets omitted). Based on New York case law, the 

 8    New York Court of Appeals identified four factors to use in determining whether 

 9    an entity is an aggrieved party’s employer: “(1) the selection and engagement of 

10    the servant; (2) the payment of salary or wages; (3) the power of dismissal; and 

11    (4) the power of control of the servant’s conduct.” Id. at 12–13 (citing State Div. of 

12    Human Rights v. GTE Corp., 109 A.D.2d 1082, 1083 (N.Y. App. Div. 4th Dep’t 

13    1985)). The New York Court of Appeals concluded that “common‐law principles, 

14    as discussed in GTE, determine who may be liable as an employer under 

15    [S]ection 296(15) of the [New York State] Human Rights Law, with greatest 

16    emphasis placed on the alleged employer’s power to order and control the 


                                                 6 

       
 1    employee in his or her performance of work.” Griffin, ‐‐‐ N.E.3d ‐‐‐‐, slip op. at 13 

 2    (internal quotation marks omitted).  

 3           With respect to the third certified question, the New York Court of 

 4    Appeals reformulated the question posed as follows: “whether [S]ection 296(6) 

 5    extends liability to an out‐of‐state nonemployer who aids or abets employment 

 6    discrimination against individuals with a prior criminal conviction.” Id. at 14. 

 7    The New York Court of Appeals answered this question in the affirmative. Id. 

 8    The New York Court of Appeals decided that the district court had read Section 

 9    296(6) too narrowly, and explained that “Section 296(6) extends liability to 

10    persons and entities beyond joint employers,” that “Section 296(6) . . . applies to 

11    out‐of‐state defendants,” and that the “provision should be construed broadly.” 

12    Id. at 14, 15.  

13           Accordingly, we VACATE the order of the district court to the extent that 

14    it conflicts with the decision of the New York Court of Appeals and REMAND 

15    the case for further proceedings. 




                                                7